       Case 19-32138-thf                   Doc 9         Filed 07/11/19              Entered 07/12/19 09:34:51                      Page 1 of 4
Information to identify the case:
Debtor 1                 Chardett L. Hagan                                                      Social Security number or ITIN    xxx−xx−7133

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Western District of Kentucky
                                                                                                Date case filed for chapter 13 7/8/19
Case number:          19−32138−thf



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Chardett L. Hagan

2. All other names used in the
   last 8 years
                                              aka Chardett Sarver, aka Chardett Baird

                                              4810 Red Oak Lane
3. Address                                    Louisville, KY 40218
                                              Alisha D. Triplett                                            Contact phone 502−322−5920
4. Debtor's  attorney
   Name and address
                                              The Law Office of Alisha D. Triplett
                                              4300 Outer Loop; Ste. 8
                                                                                                            Email: alisha_triplett@yahoo.com

                                              Louisville, KY 40219

5. Bankruptcy trustee                         William W. Lawrence −13                                       Contact phone 581−9042
     Name and address                         310 Republic Plaza                                            Email: ECF@louchapter13.com
                                              200 S. Seventh Street
                                              Louisville, KY 40202

6. Bankruptcy clerk's office                                                                                Office Hours: 8:30 a.m. to 4:30 p.m. Eastern
     Documents in this case may be filed                                                                    Time Zone
                                              450 U.S. Courthouse
     at this address.                         601 W. Broadway                                               Contact phone 502−627−5700
     You may inspect all records filed in     Louisville, KY 40202                                          Date: 7/9/19
     this case at this office or online at
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 19-32138-thf                    Doc 9        Filed 07/11/19               Entered 07/12/19 09:34:51                           Page 2 of 4
Debtor Chardett L. Hagan                                                                                                             Case number 19−32138−thf

7. Meeting of creditors
    Debtors must attend the meeting to     September 4, 2019 at 08:30 AM                                     Location:
    be questioned under oath. In a joint                                                                     Rm. 509 (Use 6th Street Elevators), 601 West
    case, both spouses must attend.                                                                          Broadway, Louisville, KY 40202
    Creditors may attend, but are not      The meeting may be continued or adjourned to a later
    required to do so.                     date. If so, the date will be on the court docket. Case
                                           may be dismissed without further notice if debtor fails
                                           to attend the meeting.
8. Deadlines                               Deadline to file a complaint to challenge                                 Filing             No later than 60 days
   The bankruptcy clerk's office must      dischargeability of certain debts:                                        deadline:          after the first date set for
   receive these documents and any                                                                                                      the Meeting of Creditors
   required filing fee by the following                                                                                                 above.
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                              not entitled to receive a discharge under
                                              U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                              debt excepted from discharge under
                                              11 U.S.C. § 523(a)(2) or (4).


                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 9/16/19
                                           (except governmental units):
                                           A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan will be sent separately. The Confirmation Hearing will be held on the
                                           morning or afternoon of the 341 Meeting.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of
                                           a debt. However, unless the court orders otherwise, the debts will not be discharged until all payments
                                           under the plan are made. A discharge means that creditors may never try to collect the debt from the
                                           debtors personally except as provided in the plan. If you want to have a particular debt excepted from
                                           discharge under 11 U.S.C. § 523(a)(2) or (4), you must file a complaint and pay the filing fee in the
                                           bankruptcy clerk's office by the deadline. If you believe that the debtors are not entitled to a discharge
                                           of any of their debts under 11 U.S.C. § 1328(f), you must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case 19-32138-thf       Doc 9    Filed 07/11/19     Entered 07/12/19 09:34:51         Page 3 of 4
                                      United States Bankruptcy Court
                                      Western District of Kentucky
In re:                                                                                 Case No. 19-32138-thf
Chardett L. Hagan                                                                      Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0644-3          User: sgreathou              Page 1 of 2                   Date Rcvd: Jul 09, 2019
                              Form ID: 309I                Total Noticed: 36


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 11, 2019.
db             +Chardett L. Hagan,    4810 Red Oak Lane,    Louisville, KY 40218-4202
tr             +William W. Lawrence -13,    310 Republic Plaza,     200 S. Seventh Street,
                 Louisville, KY 40202-2751
6532925        +Arl & Barbara Payton,    c/o Zachary J. Spranger Esq.,     2525 Bardstown Road, Ste. 101,
                 Louisville KY 40205-2665
6532927        +Bardstown Forest Apartments,    2041 Shady Grove Way,     Louisville KY 40218-3561
6532928       ++CAINE & WEINER COMPANY,    12005 FORD ROAD 300,     DALLAS TX 75234-7262
               (address filed with court: Caine & Weiner Co,      PO Box 55848,    Sherman Oaks CA 91413)
6532935       ++CREDIT PROTECTION ASSOCIATION LP,     PARKWAY CENTER V,    2500 DALLAS PARKWAY SUTIE 500,
                 PLANO TX 75093-4867
               (address filed with court: Credit Protection Association,       13355 Noel Road, Ste. 2100,
                 Dallas TX 75240)
6532931        +Christopher Baird,    5613 Greenbluff Road,    Apt. 202,    Louisville KY 40219-2578
6532933        +Credit Clearing House,    120 E. Market Street,     PO Box 1209,   Louisville KY 40201-1209
6532934       #+Credit Management LP,    PO Box 7799,    Rochester MN 55903-7799
6532937        +Dixie Finance,    2119 Dixie Highway,    Louisville KY 40210-2241
6532938        +Emergency Medical Associates,    PO Box 6658,    Louisville KY 40206-0658
6532944        +Gardner Used Cars,    2700 7th Street Road,    Louisville KY 40215-2269
6532945        +LG&E,   220 West Main Street,    Louisville KY 40202-1377
6532947        +Mallgate of St. Matthews,    514 Brightwood Placce,     Louisville KY 40207-4108
6532948        +Mississippi Power & Light,    PO Box 2309,    Jackson MS 39225-2309
6532949        +National Credit Systems,    PO Box 312125,    Atlanta GA 31131-2125
6532953        +The Law Office of Alisha D. Triplett,     4300 Outer Loop,    Suite 8,   Louisville KY 40219-3875
6532955        +US Department of Education/GLELSI,     PO Box 7860,    Madison WI 53707-7860

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: alisha_triplett@yahoo.com Jul 09 2019 19:38:25        Alisha D. Triplett,
                 The Law Office of Alisha D. Triplett,     4300 Outer Loop; Ste. 8,    Louisville, KY 40219
smg            +E-mail/Text: aesterle@jeffersoncountyclerk.org Jul 09 2019 19:39:04
                 Jefferson County Attorney Office,    Fiscal Court Bldg.,     531 Court Place, Ste. 900,
                 Louisville, Ky 40202-3315
ust            +E-mail/Text: ustpregion08.lo.ecf@usdoj.gov Jul 09 2019 19:39:07        Charles R. Merrill,
                 Asst. U.S.Trustee,    601 West Broadway #512,    Louisville, KY 40202-2229
6532926        +EDI: CINGMIDLAND.COM Jul 09 2019 23:28:00       AT&T Mobility,    PO Box 755,
                 Atwater CA 95301-0755
6532935         EDI: CREDPROT.COM Jul 09 2019 23:28:00       Credit Protection Association,
                 13355 Noel Road, Ste. 2100,    Dallas TX 75240
6532929        +EDI: CAPITALONE.COM Jul 09 2019 23:28:00       Capital One,    PO Box 30285,
                 Salt Lake City UT 84130-0285
6532930        +EDI: CAPITALONE.COM Jul 09 2019 23:28:00       Captial One Bank USA NA,    PO Box 85015,
                 Richmond VA 23285-5015
6532932        +E-mail/Text: Akydd@reducear.com Jul 09 2019 19:40:21        Credit Business Services,
                 711 Elgin Parkway E,    Fort Walton Beach FL 32547-2527
6532936        +EDI: DCI.COM Jul 09 2019 23:28:00      Diversified Consultants,     10550 Deerwood Park Blvd.,
                 Jacksonville FL 32256-0596
6532939        +E-mail/Text: bknotice@ercbpo.com Jul 09 2019 19:39:26        Enhanced Recovery Corporation,
                 PO Box 57547,    Jacksonville FL 32241-7547
6532940        +E-mail/Text: credit7@entergy.com Jul 09 2019 19:38:32        Entergy Corporation,   PO Box 6008,
                 New Orleans LA 70174-6008
6532941        +E-mail/Text: credit7@entergy.com Jul 09 2019 19:38:32        Entergy Mississippi Inc.,
                 639 Loyola Ave.,    New Orleans LA 70113-3125
6532942        +EDI: AMINFOFP.COM Jul 09 2019 23:28:00       First Premier Bank,    PO Box 5524,
                 Sioux Falls SD 57117-5524
6532943        +EDI: AMINFOFP.COM Jul 09 2019 23:28:00       First Premier Bank,    601 S. Minnesota Avenue,
                 Sioux Falls SD 57104-4868
6532946        +E-mail/Text: bankruptcy@lwcky.com Jul 09 2019 19:39:47        Louisville Water Company,
                 550 S. 3rd Street,    Louisville KY 40202-1839
6532950         EDI: PRA.COM Jul 09 2019 23:28:00      Portfolio Recovery Associates LLC,
                 120 Corporate Blvd., Ste. 100,    Norfolk VA 23502
6532951        +E-mail/Text: dlw@dsatty.com Jul 09 2019 19:40:03       Shelter Mutual Insurance Co.,
                 c/o Deatrick & Spies PSC,    PO Box 4668,    Louisville KY 40204-0668
6532952        +EDI: SWCR.COM Jul 09 2019 23:28:00      Southwest Credit Systems,
                 4120 International Parkway #1100,    Carrollton TX 75007-1958
6532954        +E-mail/Text: DL-ICOMSBankruptcy@charter.com Jul 09 2019 19:39:50        Time Warner Cable,
                 PO Box 1060,   Carol Stream IL 60132-1060
                                                                                               TOTAL: 19

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                         TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
          Case 19-32138-thf            Doc 9       Filed 07/11/19          Entered 07/12/19 09:34:51                Page 4 of 4



District/off: 0644-3                  User: sgreathou                    Page 2 of 2                          Date Rcvd: Jul 09, 2019
                                      Form ID: 309I                      Total Noticed: 36


              ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 11, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 9, 2019 at the address(es) listed below:
              Alisha D. Triplett   on behalf of Debtor Chardett L. Hagan alisha_triplett@yahoo.com
              Charles R. Merrill   ustpregion08.lo.ecf@usdoj.gov
              William W. Lawrence -13   ECF@louchapter13.com, ecf.bk.westky@gmail.com
                                                                                            TOTAL: 3
